Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
The amendment filed 1/18/2022 has been entered. Claims 1, 3-8, 10-15, and 17-20 remain pending in the application. Applicant’s amendments to the drawings and specification overcome each and every objection set forth in the previous action. Regarding the arguments in response to the prior art rejections, Applicant arguments are moot because they are arguing the amended claim language, which had not yet been considered. Updated prior art rejections are provided in the body of the rejection below.

Claim Objections
Claims 1, 8, and 15 are objected to because of the following informalities: 
At claim 1 lines 13-14, the limitation should read “wherein the change is predefined based on a number of occurrences”.
At claim 8 line 20, the limitation should read “wherein the change is predefined based on a number of occurrences”.
At claim 15 lines 15-16, the limitation should read “wherein the change is predefined based on a number of occurrences”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-8, 10-15, 17-20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
With respect to claim 1, the amended limitation “based on determining, selecting an updated structural model of the reservoir that represents a change in a fracture flow property of the reservoir compared to the structural model, the change in the fracture flow property resulting from either the hydraulic fracturing event or the acid stimulation event, and wherein the change is predefined based a number of occurrences for the hydraulic fracturing event or the acid stimulation event;” is not supported by the specification as filed. The burden of establishing a prima facie case that new matter is not supported by specification is on the Examiner. See MPEP 2163.04. Applicant did not provide specification support for the new limitation in the arguments of the amended response. However, claim 1 is generally supported by paragraphs [0043]-[0047] of the Specification. For example, “receiving stimulation data…” is supported at least by Specification [0043] lines 4-5; “simulating … using the stimulation data…” is supported by at least Specification [0045] lines 1-5; “determining that the … event of the reservoir is encounter and pausing the simulation” is supported by at least Specification [0045] lines 6-7;  “reducing time-steps of the simulation” is supported by at least Specification [0046] line 4; and “resuming execution…” is supported by at least Specification [0047] lines 1-3.
The word “select” or  “selecting” is not described in the specification as filed. Specification [0043]-[0047] provides an embodiment in a certain order that mirrors the claim language. The only sentence in this area that is at least analogous to the claim language is “The data processing system updates (188) the geological model with the data from the schedule file received from process 160 of FIG. 3A” (Specification [0046] lines 2-3). Assuming “geological” and “structural” are analogs, this language supports “updating the structural model”, but does not support “selecting an updated structural model”. 
Independent claims 8 and 15 are rejected under 35 U.S.C. 112(a) for using the same language that was rejected as new matter in claim 1.
Dependent claims 3-7, 10-14, and 17-20 are rejected under 35 U.S.C. 112(a) for incorporating by reference the limitations rejected as new matter of the independent claim to which it refers. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“Computing device configured to execute …” in claim 8. Under step (A), the generic placeholder “device” is used. Under step (B), the functional limitation “configured to execute” modifies the generic placeholder. Under step (C), there is insufficient structure to perform the function of executing. Computing device will therefore be interpreted as “a server, a desktop computer, a laptop/notebook computer, a wireless data port, a smart phone, a personal data assistant (PDA), a tablet, computing device, or one or more processors within these devices, including physical instances, virtual instances, or both”, (Specification [0053] lines 5-8). Executing instructions is coextensive with the function of computer, so no further computer algorithm is necessary under MPEP 2181(II)(B).
“Memory device storing…” in claim 8. Under step (A), the generic placeholder “device” is used. Under step (B), the functional limitation “storing” modifies the generic placeholder. Under step (C), there is insufficient structural language to perform the function of storing. Therefore, “memory device” will be interpreted as “random access memory (RAM), read only memory (ROM), phase change memory (PRAM), static random access memory (SRAM), dynamic random access memory (DRAM), erasable programmable read-only memory (EPROM), electrically erasable programmable read-only memory (EEPROM), and flash memory devices”, (Specification [0071] lines 4-7). Storing instructions is coextensive with the function of computer, so no further computer algorithm is necessary under MPEP 2181(II)(B).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



The limitation “wherein the change is predefined based a number of occurrences for the hydraulic fracturing event or the acid stimulation event;” ([claim 1 lines 13-14]) requires some interpretation because the language is confusing though it is not indefinite. The “change” is referring to “a change in a fracture flow property” described earlier in the claim, ([claim 1 line 11]); and “the hydraulic fracturing event or the acid stimulation event” is referring back to “stimulation data representing a hydraulic fracturing event or acid stimulation event”, ([claim 1 line 3-4]). The “predefined based a number of occurrences for the hydraulic fracturing event or the acid stimulation event” has specification support from at least the sentence:  “The data processing system repeats 186, 188, 190, and 192 each time a hydraulic fracturing event is encountered in the simulation schedule file”, (Specification [0046] lines 8-10). Under a broadest reasonable interpretation, the limitation at least refers to a change in a fracture flow property happening based on stimulation data representing one or more occurrences of a hydraulic fracturing event or an acid stimulation event.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6-8, 10-11, 13-15, 17-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. 2014/0136163 (Hegazy) in view of “Developing Coupled Fluid Flow And Geomechanics Simulators To Model Fracture Deformation” (Babazadeh)
With respect to claim 1, Hegazy teaches A computer-implemented method for updating a geo-mechanical numerical reservoir model in response to changes in a subterranean environment, comprising (FIG. 1 is a computer implemented method with component coupling between the reservoir fluid flow and the geomechanical simulator and a numerical solution, see generally [0019]-[0036], [0063]): receiving stimulation data (trigger module 106 may be a sensor that measures data and determines time steps, [0020] lines 1-2; trigger is looking abrupt changes caused by man-made field events such as state of stress and pore pressure, [0021] lines 8-9; specific example of measured pressure, [0023] line 1), the reservoir represented by a structural model (geomechanical equations 104 constitute a geomechanical model that simulates the mechanical response of reservoir rocks, [0019] line 11-13); using the stimulation data to update the structural model (as seen in FIG. 1, these equations take input from trigger module; mechanical response of reservoir rocks is associated with fluids production or injection into underground formations, [0003] lines 10-12); during execution of a reservoir simulation of the reservoir (when no event is present loosely couple reservoir flow equations and geomechanical equations, [0028] lines 1-3; definition of loose coupling schemes includes (4) loosely coupling and (5) staggered coupling, [0005] lines 12-19): pausing the simulation (decide pressure change, caused by a fluid injection for example, is significant when error modulus between measured pressure and estimated pressure is greater than a tolerance value, and utilize tighter coupling, [0021] line 13-17); based on the determining, selecting an updated structural model of the reservoir (once tight coupling is triggered, [0021] line 13, the mechanical response from the geomechanical model is passed to the reservoir model 104, [0005] lines 9-12) that represents a change in the fracture flow property of the reservoir compared to the structural model (including pressure P and porosity PHI as shown in FIG. 1; note pressure and porosity are fracture flow properties according to Spec. [0043] lines 7-8), wherein the change is predefined based a number of occurrences for the hydraulic fracturing event or the acid stimulation event (trigger is based on criterion or threshold, which happens according to the schedule shown in FIG. 2 [0021] lines 7-14); reducing a size of time-steps of the simulation (in adaptive time step controlling strategy, time steps are changed based on the local time integration error with respect to pressure according to equation (14), [0035] lines 4-6; [0037]-[0038]; note if the error ETA is less than tolerance ETA_e, then ETA_e/ETA will be >1 so timestep increases, and if error ETA is greater than tolerance ETA_e, then ETA_e/ETA will be < 1, and timestep decreases; the fact that abrupt changes will inherently cause smaller timesteps according to this equation is mentioned in [0060] lines 5-10); and resuming execution of the reservoir simulation using the updated structure model and reduced time-steps of the simulation to generate simulation output data (once solution converges and small gradual changes are all that is taking place, coupling is relaxed, [0028] lines 6-7; meaning loosely coupled reservoir flow simulation can resume, [0005] lines 12-19; after the time step is reduced, the time step remains the same  as long as within the user defined limit, [0036]-[0038]); and storing the simulation output data (smart coupling system is implemented on a computer, [0063] lines 1-3; which includes system memory 16, [0068] line 1; when results converge, the results are stored in a program so they can be used for the next time step as seen by the arrow leaving 104, proceeding through 108, and re-entering 102; see also [0062] lines 11-13).
Hegazy does not teach representing a hydraulic fracturing event or acid stimulation event of a reservoir; simulating the hydraulic fracturing event or the acid stimulation event using the stimulation data to update the structural model; determining that the hydraulic fracturing event or the acid stimulation event of the reservoir is encountered; the change in the fracture flow property resulting from either the hydraulic fracturing event or the acid stimulation event.
However, Babazadeh teaches receiving stimulation data representing a hydraulic fracturing event or acid stimulation event of a reservoir (initial pressure, hydrostatic gradient, boundary conditions, location of faults, and fractures, [page 64 paragraph 1 line 1]-[page 64 paragraph 2 line 1]; the model is used to study hydraulic fracture treatments, [page 18 paragraph 1 line 3]); simulating the hydraulic fracturing event or the acid stimulation event using the stimulation data to update the structural model (at each time step, change in fracture pressure dP and change in opening dE using equations 2-74 to 2-77, [page 71 paragraph 3 lines 1-2]; noting specifically that E_0 is permitted to evolve for hydraulic fracture elements, [page 26 paragraph 3 lines 1-3], and a non-darcy pressure drop for hydraulic fracture applications, [page 35 paragraph 2 lines 1-7]); determining that the hydraulic fracturing event or the acid stimulation event of the reservoir is encountered (for closed elements, E_open is 0 and not necessary to include in system of equations, [page 70 paragraph 2 lines 4-5]; see also, the code performs a check to see if the element was activated for hydraulic fracturing, [page 51 paragraph 3 lines 1-5]); the change in the fracture flow property resulting from either the hydraulic fracturing event or the acid stimulation event (during the hydraulic fracturing simulations, the main pressure changes occur within the fracture with minimal change in the low permeability reservoirs, [page 72 paragraph 1 lines 6-7]).
It would have been obvious to one skilled in the art before the effective filing date to combine Hegazy with Babazadeh because this is applying a known technique (Babazadeh) to a known method and device (Hegazy) ready for improvement to yield predictable results. Hegazy is the base reference that teaches a reservoir simulation with coupling between the reservoir fluid flow and the geomechanical simulator, (Hegazy [0019] lines 1-3). Hegazy further teaches loosely coupling the fluid flow model and the geomechanical model, and strongly coupling them when a triggering event occurs, (Hegazy [0019] lines 4-6). An example triggering event is a fluid injection (Hegazy [0021] lines 14-17). Hegazy is ready for improvement because hydraulic fracturing is a known intended result of fluid injection (see for example Babazadeh [page 3 paragraph 2 lines 1-3]), but equations for hydraulic fracturing are not described in Hegazy. Babazadeh teaches a known technique of coupling fluid flow, fracture displacement, and dynamic permeability in complex three-dimensional discrete fracture networks to study hydraulic fracture treatments in unconventional reservoirs, (Babazadeh [page 18 paragraph 1 lines 1-4]). Babazadeh further teaches using this coupled model with adaptive time stepping (Babazadeh [page 62 paragraph 2 lines 1-14]). One having ordinary skill in the art would have recognized that applying the known technique in Babazadeh of simulating hydraulic fracturing using adaptive time stepping would yield the predictable result of making the smartly coupled model of Hegazy capable of modeling the hydraulic fracture propagation (Babazadeh [page 18 paragraph 2 lines 4-5]). Therefore, it would have been obvious to combine Hegazy with Babazadeh to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.
	
With respect to claim 3, Hegazy in view of Babazadeh teaches all of the limitations of claim 1, as noted above. Hegazy does not teach wherein simulating the hydraulic fracturing event or acid stimulation event comprises a numerical reservoir simulation compatible with the reservoir simulation of the reservoir.
However, Babazadeh teaches wherein simulating the hydraulic fracturing event or acid stimulation event comprises a numerical reservoir simulation compatible with the reservoir simulation of the reservoir (Section 2.4 Numerical Implementation - The nonlinear system of equations is solved sequentially using a specially developed iterative method with iterative coupling. In CFRAC, first (1) the shear stress boundary conditions are solved, then (2) fluid flow and normal stress boundary conditions are solved, [page 61 paragraph 2 lines 1-3]).
It would have been obvious to one skilled in the art before the effective filing date to combine Hegazy with Babazadeh because this is applying a known technique (Babazadeh) to a known method and device (Hegazy) ready for improvement to yield predictable results. Hegazy is the base reference that teaches a reservoir simulation with coupling between the reservoir fluid flow and the geomechanical simulator, (Hegazy [0019] lines 1-3). Hegazy further teaches loosely coupling the fluid flow model and the geomechanical model, and strongly coupling them when a triggering event occurs, (Hegazy [0019] lines 4-6). An example triggering event is a fluid injection (Hegazy [0021] lines 14-17). Hegazy is ready for improvement because hydraulic fracturing is a known intended result of fluid injection (see for example Babazadeh [page 3 paragraph 2 lines 1-3]), but equations for hydraulic fracturing are not described in Hegazy. Babazadeh teaches a known technique of coupling fluid flow, fracture displacement, and dynamic permeability in complex three-dimensional discrete fracture networks to study hydraulic fracture treatments in unconventional reservoirs, (Babazadeh [page 18 paragraph 1 lines 1-4]). Babazadeh further teaches using this coupled model with adaptive time stepping (Babazadeh [page 62 paragraph 2 lines 1-14]). One having ordinary skill in the art would have recognized that applying the known technique in Babazadeh of simulating hydraulic fracturing using adaptive time stepping would yield the predictable result of making the smartly coupled model of Hegazy capable of modeling the hydraulic fracture propagation (Babazadeh [page 18 paragraph 2 lines 4-5]). Therefore, it would have been obvious to combine Hegazy with Babazadeh to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.

With respect to claim 4, Hegazy in view of Babazadeh teaches all of the limitations of claim 1, as noted above. Hegazy further teaches wherein the simulation output data comprises rock properties data and fluid properties data (results obtained with an iteratively coupled technique are accurate, [0030] lines 3-5; as shown in FIG. 1 results include the fully converged values of at least pressure P and displacement U; for convergence of these results, see also [0062] lines 7-8).

With respect to claim 6, Hegazy in view of Babazadeh teaches all of the limitations of claim 1, as noted above. Hegazy further teaches wherein the stimulation data comprise fracture flow properties of the reservoir (measured pressure, [0023] line 1). 
Hegazy does not teach wherein the stimulation data comprise permeability of the reservoir, stress- permeability relationship data of the reservoir, fracture properties of the reservoir, and rates definitions for the reservoir.
However, Babazadeh teaches wherein the stimulation data comprise permeability of the reservoir (hydraulic properties including permeability specified for each grid block, [page 71 paragraph 4 lines 5-6]), stress-permeability relationship data of the reservoir (stress state of each element is specified, [page 37 paragraph 2 line 1] where each grid element has stress-permeability relationship by being collocated on same element), fracture properties of the reservoir (user-specified statistics for length distribution, orientation, center location, and spatial density. The location and orientation of potentially forming hydraulic fractures must be specified in advance. The locations of potentially forming hydraulic fractures are specified deterministically by the user, [page 44 paragraph 3 lines 1-5]), and rates definitions for the reservoir (initial reservoir pressure is calculated with hydrostatic gradient and boundary conditions of either no flow or constant pressure, [page 64 paragraph 1 lines 2-4]; note equation 2-1 has source or sink rate, [page 20]; and table 4-1 gives an example with initial parameters for stress SIGMA, permeability k, injection rate q, residual void aperture E_0, [page 112]).
It would have been obvious to one skilled in the art before the effective filing date to combine Hegazy with Babazadeh because this is applying a known technique (Babazadeh) to a known method and device (Hegazy) ready for improvement to yield predictable results. Hegazy is the base reference that teaches a reservoir simulation with coupling between the reservoir fluid flow and the geomechanical simulator, (Hegazy [0019] lines 1-3). Hegazy further teaches loosely coupling the fluid flow model and the geomechanical model, and strongly coupling them when a triggering event occurs, (Hegazy [0019] lines 4-6). An example triggering event is a fluid injection (Hegazy [0021] lines 14-17). Hegazy is ready for improvement because hydraulic fracturing is a known intended result of fluid injection (see for example Babazadeh [page 3 paragraph 2 lines 1-3]), but equations for hydraulic fracturing are not described in Hegazy. Babazadeh teaches a known technique of coupling fluid flow, fracture displacement, and dynamic permeability in complex three-dimensional discrete fracture networks to study hydraulic fracture treatments in unconventional reservoirs, (Babazadeh [page 18 paragraph 1 lines 1-4]). Babazadeh further teaches using this coupled model with adaptive time stepping (Babazadeh [page 62 paragraph 2 lines 1-14]). One having ordinary skill in the art would have recognized that applying the known technique in Babazadeh of simulating hydraulic fracturing using adaptive time stepping would yield the predictable result of making the smartly coupled model of Hegazy capable of modeling the hydraulic fracture propagation (Babazadeh [page 18 paragraph 2 lines 4-5]). Therefore, it would have been obvious to combine Hegazy with Babazadeh to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.

With respect to claim 7, Hegazy in view of Babazadeh teaches all of the limitations of claim 1, as noted above. Hegazy does not teach updating, using the simulation output data, a digital model of the reservoir, the digital model comprising a geomechanical numerical model.
However, Babazadeh teaches updating, using the simulation output data, a digital model of the reservoir, the digital model comprising a geomechanical numerical model (FIG. 4-5 shows a digital model of a final stimulated fracture network, [page 116]).

With respect to claim 8, Hegazy teaches A system for updating a geo-mechanical numerical reservoir model in response to changes in a subterranean environment, comprising (FIG. 8 is the system that implements FIG. 1, which is a computer implemented method, see generally [0019]-[0020], [0063]-[0064]): at least one computing device configured to execute one or more instructions (computer system described in general context of computer system executable instructions such as program modules being executed by a computer system, [0064] lines 1-3); and a memory device storing the one or more instructions, that when executed by the at least one computing device, cause the at least one computing device to perform operations comprising (program modules may be located in both local and
remote computer system storage media including memory storage devices, [0064] lines 11-13): receiving stimulation data (trigger module 106 may be a sensor that measures data and determines time steps, [0020] lines 1-2; trigger is looking abrupt changes caused by man-made field events such as state of stress and pore pressure, [0021] lines 8-9; specific example of measured pressure, [0023] line 1), the reservoir represented by a structural model (geomechanical equations 104 constitute a geomechanical model that simulates the mechanical response of reservoir rocks, [0019] line 11-13); using the stimulation data to update the structural model (as seen in FIG. 1, these equations take input from trigger module; mechanical response of reservoir rocks is associated with fluids production or injection into underground formations, [0003] lines 10-12); during execution of a reservoir simulation of the reservoir (when no event is present loosely couple reservoir flow equations and geomechanical equations, [0028] lines 1-3; definition of loose coupling schemes includes (4) loosely coupling and (5) staggered coupling, [0005] lines 12-19): pausing the simulation (decide pressure change, caused by a fluid injection for example, is significant when error modulus between measured pressure and estimated pressure is greater than a tolerance value, and utilize tighter coupling, [0021] line 13-17); based on the determining, selecting an updated structural model of the reservoir (once tight coupling is triggered, [0021] line 13, the mechanical response from the geomechanical model is passed to the reservoir model 104, [0005] lines 9-12) that represents a change in the fracture flow property of the reservoir compared to the structural model (including pressure P and porosity PHI as shown in FIG. 1; note pressure and porosity are fracture flow properties according to Spec. [0043] lines 7-8), wherein the change is predefined based a number of occurrences for the hydraulic fracturing event or the acid stimulation event (trigger is based on criterion or threshold, which happens according to the schedule shown in FIG. 2 [0021] lines 7-14); reducing a size of time-steps of the simulation (in adaptive time step controlling strategy, time steps are changed based on the local time integration error with respect to pressure according to equation (14), [0035] lines 4-6; [0037]-[0038]; note if the error ETA is less than tolerance ETA_e, then ETA_e/ETA will be >1 so timestep increases, and if error ETA is greater than tolerance ETA_e, then ETA_e/ETA will be < 1, and timestep decreases; the fact that abrupt changes will inherently cause smaller timesteps according to this equation is mentioned in [0060] lines 5-10); and resuming execution of the reservoir simulation using the updated structure model and reduced time-steps of the simulation to generate simulation output data (once solution converges and small gradual changes are all that is taking place, coupling is relaxed, [0028] lines 6-7; meaning loosely coupled reservoir flow simulation can resume, [0005] lines 12-19; after the time step is reduced, the time step remains the same  as long as within the user defined limit, [0036]-[0038]); and storing the simulation output data (smart coupling system is implemented on a computer, [0063] lines 1-3; which includes system memory 16, [0068] line 1; when results converge, the results are stored in a program so they can be used for the next time step as seen by the arrow leaving 104, proceeding through 108, and re-entering 102; see also [0062] lines 11-13).
Under the 112(f) interpretation of computing device, Hegazy teaches a computing device interpreted as a server (server computer systems, [0063] line 13), a desktop computer (personal computer systems, [0063] line 13), a laptop/notebook computer (laptop devices, [0063] line 13), a wireless data port, a smart phone, a personal data assistant (PDA), a tablet, computing device, or one or more processors within these devices, including physical instances, virtual instances, or both.
	Under the 112(f) interpretation of memory device, Hegazy teaches a memory device interpreted as random access memory (RAM) ([0068] line 3), read only memory (ROM), phase change memory (PRAM), static random access memory (SRAM), dynamic random access memory (DRAM), erasable programmable read-only memory (EPROM), electrically erasable programmable read-only memory (EEPROM), and flash memory devices.
Hegazy does not teach representing a hydraulic fracturing event or acid stimulation event of a reservoir; simulating the hydraulic fracturing event or the acid stimulation event using the stimulation data to update the structural model; determining that the hydraulic fracturing event or the acid stimulation event of the reservoir is encountered; the change in the fracture flow property resulting from either the hydraulic fracturing event or the acid stimulation event.
However, Babazadeh teaches receiving stimulation data representing a hydraulic fracturing event or acid stimulation event of a reservoir (initial pressure, hydrostatic gradient, boundary conditions, location of faults, and fractures, [page 64 paragraph 1 line 1]-[page 64 paragraph 2 line 1]; the model is used to study hydraulic fracture treatments, [page 18 paragraph 1 line 3]); simulating the hydraulic fracturing event or the acid stimulation event using the stimulation data to update the structural model (at each time step, change in fracture pressure dP and change in opening dE using equations 2-74 to 2-77, [page 71 paragraph 3 lines 1-2]; noting specifically that E_0 is permitted to evolve for hydraulic fracture elements, [page 26 paragraph 3 lines 1-3], and a non-darcy pressure drop for hydraulic fracture applications, [page 35 paragraph 2 lines 1-7]); determining that the hydraulic fracturing event or the acid stimulation event of the reservoir is encountered (for closed elements, E_open is 0 and not necessary to include in system of equations, [page 70 paragraph 2 lines 4-5]; see also, the code performs a check to see if the element was activated for hydraulic fracturing, [page 51 paragraph 3 lines 1-5]); the change in the fracture flow property resulting from either the hydraulic fracturing event or the acid stimulation event (during the hydraulic fracturing simulations, the main pressure changes occur within the fracture with minimal change in the low permeability reservoirs, [page 72 paragraph 1 lines 6-7]).
It would have been obvious to one skilled in the art before the effective filing date to combine Hegazy with Babazadeh because this is applying a known technique (Babazadeh) to a known method and device (Hegazy) ready for improvement to yield predictable results. Hegazy is the base reference that teaches a reservoir simulation with coupling between the reservoir fluid flow and the geomechanical simulator, (Hegazy [0019] lines 1-3). Hegazy further teaches loosely coupling the fluid flow model and the geomechanical model, and strongly coupling them when a triggering event occurs, (Hegazy [0019] lines 4-6). An example triggering event is a fluid injection (Hegazy [0021] lines 14-17). Hegazy is ready for improvement because hydraulic fracturing is a known intended result of fluid injection (see for example Babazadeh [page 3 paragraph 2 lines 1-3]), but equations for hydraulic fracturing are not described in Hegazy. Babazadeh teaches a known technique of coupling fluid flow, fracture displacement, and dynamic permeability in complex three-dimensional discrete fracture networks to study hydraulic fracture treatments in unconventional reservoirs, (Babazadeh [page 18 paragraph 1 lines 1-4]). Babazadeh further teaches using this coupled model with adaptive time stepping (Babazadeh [page 62 paragraph 2 lines 1-14]). One having ordinary skill in the art would have recognized that applying the known technique in Babazadeh of simulating hydraulic fracturing using adaptive time stepping would yield the predictable result of making the smartly coupled model of Hegazy capable of modeling the hydraulic fracture propagation (Babazadeh [page 18 paragraph 2 lines 4-5]). Therefore, it would have been obvious to combine Hegazy with Babazadeh to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.

With respect to claim 10, Hegazy in view of Babazadeh teaches all of the limitations of claim 8, as noted above. Hegazy does not teach wherein simulating the hydraulic fracturing event or acid stimulation event comprises a numerical reservoir simulation compatible with the reservoir simulation of the reservoir.
However, Babazadeh teaches wherein simulating the hydraulic fracturing event or acid stimulation event comprises a numerical reservoir simulation compatible with the reservoir simulation of the reservoir (Section 2.4 Numerical Implementation - The nonlinear system of equations is solved sequentially using a specially developed iterative method with iterative coupling. In CFRAC, first (1) the shear stress boundary conditions are solved, then (2) fluid flow and normal stress boundary conditions are solved, [page 61 paragraph 2 lines 1-3]).
It would have been obvious to one skilled in the art before the effective filing date to combine Hegazy with Babazadeh because this is applying a known technique (Babazadeh) to a known method and device (Hegazy) ready for improvement to yield predictable results. Hegazy is the base reference that teaches a reservoir simulation with coupling between the reservoir fluid flow and the geomechanical simulator, (Hegazy [0019] lines 1-3). Hegazy further teaches loosely coupling the fluid flow model and the geomechanical model, and strongly coupling them when a triggering event occurs, (Hegazy [0019] lines 4-6). An example triggering event is a fluid injection (Hegazy [0021] lines 14-17). Hegazy is ready for improvement because hydraulic fracturing is a known intended result of fluid injection (see for example Babazadeh [page 3 paragraph 2 lines 1-3]), but equations for hydraulic fracturing are not described in Hegazy. Babazadeh teaches a known technique of coupling fluid flow, fracture displacement, and dynamic permeability in complex three-dimensional discrete fracture networks to study hydraulic fracture treatments in unconventional reservoirs, (Babazadeh [page 18 paragraph 1 lines 1-4]). Babazadeh further teaches using this coupled model with adaptive time stepping (Babazadeh [page 62 paragraph 2 lines 1-14]). One having ordinary skill in the art would have recognized that applying the known technique in Babazadeh of simulating hydraulic fracturing using adaptive time stepping would yield the predictable result of making the smartly coupled model of Hegazy capable of modeling the hydraulic fracture propagation (Babazadeh [page 18 paragraph 2 lines 4-5]). Therefore, it would have been obvious to combine Hegazy with Babazadeh to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.

With respect to claim 11, Hegazy in view of Babazadeh teaches all of the limitations of claim 8, as noted above. Hegazy further teaches wherein the simulation output data comprises rock properties data and fluid properties data (results obtained with an iteratively coupled technique are accurate, [0030] lines 3-5; as shown in FIG. 1 results include the fully converged values of at least pressure P and displacement U; for convergence of these results, see also [0062] lines 7-8).

With respect to claim 13, Hegazy in view of Babazadeh teaches all of the limitations of claim 8, as noted above. Hegazy further teaches wherein the stimulation data comprise fracture flow properties of the reservoir (measured pressure, [0023] line 1). 
Hegazy does not teach wherein the stimulation data comprise permeability of the reservoir, stress- permeability relationship data of the reservoir, fracture properties of the reservoir, and rates definitions for the reservoir.
However, Babazadeh teaches wherein the stimulation data comprise permeability of the reservoir (hydraulic properties including permeability specified for each grid block, [page 71 paragraph 4 lines 5-6]), stress-permeability relationship data of the reservoir (stress state of each element is specified, [page 37 paragraph 2 line 1] where each grid element has stress-permeability relationship by being collocated on same element), fracture properties of the reservoir (user-specified statistics for length distribution, orientation, center location, and spatial density. The location and orientation of potentially forming hydraulic fractures must be specified in advance. The locations of potentially forming hydraulic fractures are specified deterministically by the user, [page 44 paragraph 3 lines 1-5]), and rates definitions for the reservoir (initial reservoir pressure is calculated with hydrostatic gradient and boundary conditions of either no flow or constant pressure, [page 64 paragraph 1 lines 2-4]; note equation 2-1 has source or sink rate, [page 20]; and table 4-1 gives an example with initial parameters for stress SIGMA, permeability k, injection rate q, residual void aperture E_0, [page 112]).
It would have been obvious to one skilled in the art before the effective filing date to combine Hegazy with Babazadeh because this is applying a known technique (Babazadeh) to a known method and device (Hegazy) ready for improvement to yield predictable results. Hegazy is the base reference that teaches a reservoir simulation with coupling between the reservoir fluid flow and the geomechanical simulator, (Hegazy [0019] lines 1-3). Hegazy further teaches loosely coupling the fluid flow model and the geomechanical model, and strongly coupling them when a triggering event occurs, (Hegazy [0019] lines 4-6). An example triggering event is a fluid injection (Hegazy [0021] lines 14-17). Hegazy is ready for improvement because hydraulic fracturing is a known intended result of fluid injection (see for example Babazadeh [page 3 paragraph 2 lines 1-3]), but equations for hydraulic fracturing are not described in Hegazy. Babazadeh teaches a known technique of coupling fluid flow, fracture displacement, and dynamic permeability in complex three-dimensional discrete fracture networks to study hydraulic fracture treatments in unconventional reservoirs, (Babazadeh [page 18 paragraph 1 lines 1-4]). Babazadeh further teaches using this coupled model with adaptive time stepping (Babazadeh [page 62 paragraph 2 lines 1-14]). One having ordinary skill in the art would have recognized that applying the known technique in Babazadeh of simulating hydraulic fracturing using adaptive time stepping would yield the predictable result of making the smartly coupled model of Hegazy capable of modeling the hydraulic fracture propagation (Babazadeh [page 18 paragraph 2 lines 4-5]). Therefore, it would have been obvious to combine Hegazy with Babazadeh to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.

With respect to claim 14, Hegazy in view of Babazadeh teaches all of the limitations of claim 8, as noted above. Hegazy does not teach updating, using the simulation output data, a digital model of the reservoir, the digital model comprising a geomechanical numerical model.
However, Babazadeh teaches updating, using the simulation output data, a digital model of the reservoir, the digital model comprising a geomechanical numerical model (FIG. 4-5 shows a digital model of a final stimulated fracture network, [page 116]).

With respect to claim 15, Hegazy teaches One or more non-transitory computer readable media storing instructions that are executable by one or more processors configured to perform operations for updating a geo-mechanical numerical reservoir model in response to changes in a subterranean environment, the operations comprising (computer readable medium, [0071] lines 9-12, implementing FIG. 1, which is a computer implemented method, see generally [0019]-[0020], as a computer readable storage medium, [0072] lines 4-5): receiving stimulation data (trigger module 106 may be a sensor that measures data and determines time steps, [0020] lines 1-2; trigger is looking abrupt changes caused by man-made field events such as state of stress and pore pressure, [0021] lines 8-9; specific example of measured pressure, [0023] line 1), the reservoir represented by a structural model (geomechanical equations 104 constitute a geomechanical model that simulates the mechanical response of reservoir rocks, [0019] line 11-13); using the stimulation data to update the structural model (as seen in FIG. 1, these equations take input from trigger module; mechanical response of reservoir rocks is associated with fluids production or injection into underground formations, [0003] lines 10-12); during execution of a reservoir simulation of the reservoir (when no event is present loosely couple reservoir flow equations and geomechanical equations, [0028] lines 1-3; definition of loose coupling schemes includes (4) loosely coupling and (5) staggered coupling, [0005] lines 12-19): pausing the simulation (decide pressure change, caused by a fluid injection for example, is significant when error modulus between measured pressure and estimated pressure is greater than a tolerance value, and utilize tighter coupling, [0021] line 13-17); based on the determining, selecting an updated structural model of the reservoir (once tight coupling is triggered, [0021] line 13, the mechanical response from the geomechanical model is passed to the reservoir model 104, [0005] lines 9-12) that represents a change in the fracture flow property of the reservoir compared to the structural model (including pressure P and porosity PHI as shown in FIG. 1; note pressure and porosity are fracture flow properties according to Spec. [0043] lines 7-8), wherein the change is predefined based a number of occurrences for the hydraulic fracturing event or the acid stimulation event (trigger is based on criterion or threshold, which happens according to the schedule shown in FIG. 2 [0021] lines 7-14); reducing a size of time-steps of the simulation (in adaptive time step controlling strategy, time steps are changed based on the local time integration error with respect to pressure according to equation (14), [0035] lines 4-6; [0037]-[0038]; note if the error ETA is less than tolerance ETA_e, then ETA_e/ETA will be >1 so timestep increases, and if error ETA is greater than tolerance ETA_e, then ETA_e/ETA will be < 1, and timestep decreases; the fact that abrupt changes will inherently cause smaller timesteps according to this equation is mentioned in [0060] lines 5-10); and resuming execution of the reservoir simulation using the updated structure model and reduced time-steps of the simulation to generate simulation output data (once solution converges and small gradual changes are all that is taking place, coupling is relaxed, [0028] lines 6-7; meaning loosely coupled reservoir flow simulation can resume, [0005] lines 12-19; after the time step is reduced, the time step remains the same  as long as within the user defined limit, [0036]-[0038]); and storing the simulation output data (smart coupling system is implemented on a computer, [0063] lines 1-3; which includes system memory 16, [0068] line 1; when results converge, the results are stored in a program so they can be used for the next time step as seen by the arrow leaving 104, proceeding through 108, and re-entering 102; see also [0062] lines 11-13).
Hegazy does not teach representing a hydraulic fracturing event or acid stimulation event of a reservoir; simulating the hydraulic fracturing event or the acid stimulation event using the stimulation data to update the structural model; determining that the hydraulic fracturing event or the acid stimulation event of the reservoir is encountered; the change in the fracture flow property resulting from either the hydraulic fracturing event or the acid stimulation event.
However, Babazadeh teaches receiving stimulation data representing a hydraulic fracturing event or acid stimulation event of a reservoir (initial pressure, hydrostatic gradient, boundary conditions, location of faults, and fractures, [page 64 paragraph 1 line 1]-[page 64 paragraph 2 line 1]; the model is used to study hydraulic fracture treatments, [page 18 paragraph 1 line 3]); simulating the hydraulic fracturing event or the acid stimulation event using the stimulation data to update the structural model (at each time step, change in fracture pressure dP and change in opening dE using equations 2-74 to 2-77, [page 71 paragraph 3 lines 1-2]; noting specifically that E_0 is permitted to evolve for hydraulic fracture elements, [page 26 paragraph 3 lines 1-3], and a non-darcy pressure drop for hydraulic fracture applications, [page 35 paragraph 2 lines 1-7]); determining that the hydraulic fracturing event or the acid stimulation event of the reservoir is encountered (for closed elements, E_open is 0 and not necessary to include in system of equations, [page 70 paragraph 2 lines 4-5]; see also, the code performs a check to see if the element was activated for hydraulic fracturing, [page 51 paragraph 3 lines 1-5]); the change in the fracture flow property resulting from either the hydraulic fracturing event or the acid stimulation event (during the hydraulic fracturing simulations, the main pressure changes occur within the fracture with minimal change in the low permeability reservoirs, [page 72 paragraph 1 lines 6-7]).
It would have been obvious to one skilled in the art before the effective filing date to combine Hegazy with Babazadeh because this is applying a known technique (Babazadeh) to a known method and device (Hegazy) ready for improvement to yield predictable results. Hegazy is the base reference that teaches a reservoir simulation with coupling between the reservoir fluid flow and the geomechanical simulator, (Hegazy [0019] lines 1-3). Hegazy further teaches loosely coupling the fluid flow model and the geomechanical model, and strongly coupling them when a triggering event occurs, (Hegazy [0019] lines 4-6). An example triggering event is a fluid injection (Hegazy [0021] lines 14-17). Hegazy is ready for improvement because hydraulic fracturing is a known intended result of fluid injection (see for example Babazadeh [page 3 paragraph 2 lines 1-3]), but equations for hydraulic fracturing are not described in Hegazy. Babazadeh teaches a known technique of coupling fluid flow, fracture displacement, and dynamic permeability in complex three-dimensional discrete fracture networks to study hydraulic fracture treatments in unconventional reservoirs, (Babazadeh [page 18 paragraph 1 lines 1-4]). Babazadeh further teaches using this coupled model with adaptive time stepping (Babazadeh [page 62 paragraph 2 lines 1-14]). One having ordinary skill in the art would have recognized that applying the known technique in Babazadeh of simulating hydraulic fracturing using adaptive time stepping would yield the predictable result of making the smartly coupled model of Hegazy capable of modeling the hydraulic fracture propagation (Babazadeh [page 18 paragraph 2 lines 4-5]). Therefore, it would have been obvious to combine Hegazy with Babazadeh to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.

With respect to claim 17, Hegazy in view of Babazadeh teaches all of the limitations of claim 1, as noted above. Hegazy does not teach wherein simulating the hydraulic fracturing event or acid stimulation event comprises a numerical reservoir simulation compatible with the reservoir simulation of the reservoir.
However, Babazadeh teaches wherein simulating the hydraulic fracturing event or acid stimulation event comprises a numerical reservoir simulation compatible with the reservoir simulation of the reservoir (Section 2.4 Numerical Implementation - The nonlinear system of equations is solved sequentially using a specially developed iterative method with iterative coupling. In CFRAC, first (1) the shear stress boundary conditions are solved, then (2) fluid flow and normal stress boundary conditions are solved, [page 61 paragraph 2 lines 1-3]).
It would have been obvious to one skilled in the art before the effective filing date to combine Hegazy with Babazadeh because this is applying a known technique (Babazadeh) to a known method and device (Hegazy) ready for improvement to yield predictable results. Hegazy is the base reference that teaches a reservoir simulation with coupling between the reservoir fluid flow and the geomechanical simulator, (Hegazy [0019] lines 1-3). Hegazy further teaches loosely coupling the fluid flow model and the geomechanical model, and strongly coupling them when a triggering event occurs, (Hegazy [0019] lines 4-6). An example triggering event is a fluid injection (Hegazy [0021] lines 14-17). Hegazy is ready for improvement because hydraulic fracturing is a known intended result of fluid injection (see for example Babazadeh [page 3 paragraph 2 lines 1-3]), but equations for hydraulic fracturing are not described in Hegazy. Babazadeh teaches a known technique of coupling fluid flow, fracture displacement, and dynamic permeability in complex three-dimensional discrete fracture networks to study hydraulic fracture treatments in unconventional reservoirs, (Babazadeh [page 18 paragraph 1 lines 1-4]). Babazadeh further teaches using this coupled model with adaptive time stepping (Babazadeh [page 62 paragraph 2 lines 1-14]). One having ordinary skill in the art would have recognized that applying the known technique in Babazadeh of simulating hydraulic fracturing using adaptive time stepping would yield the predictable result of making the smartly coupled model of Hegazy capable of modeling the hydraulic fracture propagation (Babazadeh [page 18 paragraph 2 lines 4-5]). Therefore, it would have been obvious to combine Hegazy with Babazadeh to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.

With respect to claim 18, Hegazy in view of Babazadeh teaches all of the limitations of claim 15, as noted above. Hegazy further teaches wherein the simulation output data comprises rock properties data and fluid properties data (results obtained with an iteratively coupled technique are accurate, [0030] lines 3-5; as shown in FIG. 1 results include the fully converged values of at least pressure P and displacement U; for convergence of these results, see also [0062] lines 7-8).

With respect to claim 20, Hegazy in view of Babazadeh teaches all of the limitations of claim 15, as noted above. Hegazy further teaches wherein the stimulation data comprise fracture flow properties of the reservoir (measured pressure, [0023] line 1). 
Hegazy does not teach wherein the stimulation data comprise permeability of the reservoir, stress- permeability relationship data of the reservoir, fracture properties of the reservoir, and rates definitions for the reservoir.
However, Babazadeh teaches wherein the stimulation data comprise permeability of the reservoir (hydraulic properties including permeability specified for each grid block, [page 71 paragraph 4 lines 5-6]), stress-permeability relationship data of the reservoir (stress state of each element is specified, [page 37 paragraph 2 line 1] where each grid element has stress-permeability relationship by being collocated on same element), fracture properties of the reservoir (user-specified statistics for length distribution, orientation, center location, and spatial density. The location and orientation of potentially forming hydraulic fractures must be specified in advance. The locations of potentially forming hydraulic fractures are specified deterministically by the user, [page 44 paragraph 3 lines 1-5]), and rates definitions for the reservoir (initial reservoir pressure is calculated with hydrostatic gradient and boundary conditions of either no flow or constant pressure, [page 64 paragraph 1 lines 2-4]; note equation 2-1 has source or sink rate, [page 20]; and table 4-1 gives an example with initial parameters for stress SIGMA, permeability k, injection rate q, residual void aperture E_0, [page 112]).
It would have been obvious to one skilled in the art before the effective filing date to combine Hegazy with Babazadeh because this is applying a known technique (Babazadeh) to a known method and device (Hegazy) ready for improvement to yield predictable results. Hegazy is the base reference that teaches a reservoir simulation with coupling between the reservoir fluid flow and the geomechanical simulator, (Hegazy [0019] lines 1-3). Hegazy further teaches loosely coupling the fluid flow model and the geomechanical model, and strongly coupling them when a triggering event occurs, (Hegazy [0019] lines 4-6). An example triggering event is a fluid injection (Hegazy [0021] lines 14-17). Hegazy is ready for improvement because hydraulic fracturing is a known intended result of fluid injection (see for example Babazadeh [page 3 paragraph 2 lines 1-3]), but equations for hydraulic fracturing are not described in Hegazy. Babazadeh teaches a known technique of coupling fluid flow, fracture displacement, and dynamic permeability in complex three-dimensional discrete fracture networks to study hydraulic fracture treatments in unconventional reservoirs, (Babazadeh [page 18 paragraph 1 lines 1-4]). Babazadeh further teaches using this coupled model with adaptive time stepping (Babazadeh [page 62 paragraph 2 lines 1-14]). One having ordinary skill in the art would have recognized that applying the known technique in Babazadeh of simulating hydraulic fracturing using adaptive time stepping would yield the predictable result of making the smartly coupled model of Hegazy capable of modeling the hydraulic fracture propagation (Babazadeh [page 18 paragraph 2 lines 4-5]). Therefore, it would have been obvious to combine Hegazy with Babazadeh to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.


Claim 5, 12, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. 2014/0136163 (Hegazy) in view of “Developing Coupled Fluid Flow And Geomechanics Simulators To Model Fracture Deformation” (Babazadeh)  in further view of U.S. Pub. 2018/0230784 (Rodriguez-Herrera).
With respect to claim 5, Hegazy in view of Babazadeh teaches all of the limitations of claim 4 as noted above. Hegazy further teaches the purpose of to synchronize the structural model with a dynamic model of the reservoir (for example during weak coupling, the total time step of the mechanics simulator may be divided into multiple steps for the flow simulator, and at the end of time interval the pore pressure of the fluid simulator is passed to the geomechanics simulator for updating its fluid pressure, which then updates the porosity and permeability for the flow simulator’s subsequent time steps, [0029] lines 1-16).
Hegazy does not specifically teach wherein storing the simulation output data comprises sending the rock properties data and the fluid properties data to an asset repository for the purpose of synchronization.
However, Rodriguez-Herrera teaches storing the simulation output data comprises sending the rock properties data and the fluid properties data to an asset repository for the purpose of synchronization (to map results back from the stress simulation grid to the flow grid or any other spatially-referenced repository, [0097] lines 9-11).
It would have been obvious to one skilled in the art before the effective filing date to combine Hegazy in view of Babazadeh with Rodriguez-Herrera because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Hegazy in view of Babazadeh discloses a system and method that teaches all of the claimed features except for using a repository to synchronize the structural model with a dynamic model. Hegazy specifically teaches using components, logic, and data structures to implement the program modules defined earlier in the reference, (Hegazy [0064] lines 1-5), but does not get into specifics. Babazadeh teaches dividing the reservoir into elements in order to calculate four properties at each element, [page 19 paragraph 3 line 1]; see also FIG. 3-14 as an example, [page 95]). Rodriguez-Herrera teaches that by storing the data from the flow simulation and stress simulation in a spatially-referenced repository, the results of one simulation may be mapped back to the results of the other simulation, (Rodriguez-Herrera, [0097] lines 1-15). A person having skill in the art would have a reasonable expectation of successfully mapping the flow results to the geomechanical results of Hegazy in view of Babazadeh by modifying Hegazy in view of Babazadeh with the spatially referenced repository of Rodriguez-Herrera (Rodriguez-Herrera, [0097] lines 1-15). Therefore, it would have been obvious to combine Hegazy with Rodriguez-Herrera to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.


With respect to claim 12, Hegazy in view of Babazadeh teaches all of the limitations of claim 11 as noted above. Hegazy further teaches the purpose of to synchronize the structural model with a dynamic model of the reservoir (for example during weak coupling, the total time step of the mechanics simulator may be divided into multiple steps for the flow simulator, and at the end of time interval the pore pressure of the fluid simulator is passed to the geomechanics simulator for updating its fluid pressure, which then updates the porosity and permeability for the flow simulator’s subsequent time steps, [0029] lines 1-16).
Hegazy does not specifically teach wherein storing the simulation output data comprises sending the rock properties data and the fluid properties data to an asset repository for the purpose of synchronization.
However, Rodriguez-Herrera teaches storing the simulation output data comprises sending the rock properties data and the fluid properties data to an asset repository for the purpose of synchronization (to map results back from the stress simulation grid to the flow grid or any other spatially-referenced repository, [0097] lines 9-11).
It would have been obvious to one skilled in the art before the effective filing date to combine Hegazy in view of Babazadeh with Rodriguez-Herrera because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Hegazy in view of Babazadeh discloses a system and method that teaches all of the claimed features except for using a repository to synchronize the structural model with a dynamic model. Hegazy specifically teaches using components, logic, and data structures to implement the program modules defined earlier in the reference, (Hegazy [0064] lines 1-5), but does not get into specifics. Babazadeh teaches dividing the reservoir into elements in order to calculate four properties at each element, [page 19 paragraph 3 line 1]; see also FIG. 3-14 as an example, [page 95]). Rodriguez-Herrera teaches that by storing the data from the flow simulation and stress simulation in a spatially-referenced repository, the results of one simulation may be mapped back to the results of the other simulation, (Rodriguez-Herrera, [0097] lines 1-15). A person having skill in the art would have a reasonable expectation of successfully mapping the flow results to the geomechanical results of Hegazy in view of Babazadeh by modifying Hegazy in view of Babazadeh with the spatially referenced repository of Rodriguez-Herrera (Rodriguez-Herrera, [0097] lines 1-15). Therefore, it would have been obvious to combine Hegazy with Rodriguez-Herrera to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.

With respect to claim 19, Hegazy in view of Babazadeh teaches all of the limitations of claim 18, as noted above. Hegazy further teaches the purpose of to synchronize the structural model with a dynamic model of the reservoir (for example during weak coupling, the total time step of the mechanics simulator may be divided into multiple steps for the flow simulator, and at the end of time interval the pore pressure of the fluid simulator is passed to the geomechanics simulator for updating its fluid pressure, which then updates the porosity and permeability for the flow simulator’s subsequent time steps, [0029] lines 1-16).
Hegazy does not specifically teach wherein storing the simulation output data comprises sending the rock properties data and the fluid properties data to an asset repository for the purpose of synchronization.
However, Rodriguez-Herrera teaches storing the simulation output data comprises sending the rock properties data and the fluid properties data to an asset repository for the purpose of synchronization (to map results back from the stress simulation grid to the flow grid or any other spatially-referenced repository, [0097] lines 9-11).
It would have been obvious to one skilled in the art before the effective filing date to combine Hegazy in view of Babazadeh with Rodriguez-Herrera because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Hegazy in view of Babazadeh discloses a system and method that teaches all of the claimed features except for using a repository to synchronize the structural model with a dynamic model. Hegazy specifically teaches using components, logic, and data structures to implement the program modules defined earlier in the reference, (Hegazy [0064] lines 1-5), but does not get into specifics. Babazadeh teaches dividing the reservoir into elements in order to calculate four properties at each element, [page 19 paragraph 3 line 1]; see also FIG. 3-14 as an example, [page 95]). Rodriguez-Herrera teaches that by storing the data from the flow simulation and stress simulation in a spatially-referenced repository, the results of one simulation may be mapped back to the results of the other simulation, (Rodriguez-Herrera, [0097] lines 1-15). A person having skill in the art would have a reasonable expectation of successfully mapping the flow results to the geomechanical results of Hegazy in view of Babazadeh by modifying Hegazy in view of Babazadeh with the spatially referenced repository of Rodriguez-Herrera (Rodriguez-Herrera, [0097] lines 1-15). Therefore, it would have been obvious to combine Hegazy with Rodriguez-Herrera to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20120179436 A1 (Fung) – adaptive time stepping for multiphase fluid flow, [0068]-[0075]
“A Coupled Reservoir and Geomechanical Simulation System” (Settari) – FIG. 2 shows a coupled stress model, flow model, and fracture growth model, [page 223]; see also discussion of modular approach to external coupling, [page 220 col 1 paragraph 1-4].
“A Novel Hydraulic Fracturing Model Fully Coupled With Geomechanics and Reservoir Simulation” (Ji-Settari) – FIG. 3 shows a coupled reservoir simulation, geomechanical simulation, and fracture simulation, [page 426].
“Integrated simulation of multi-stage hydraulic fracturing in unconventional reservoirs” (Tang) – FIG. 3 shows coupled flow equations (eq. 5), mechanical equations (eq. 11), and fracture equations (eq. 12 and eq. 25), [page 881]; adaptive time stepping is also suggested, [page 881 col 2 paragraph 1 line 7].
“Coupled Geomechanics and Compositional Fluid Flow Modeling for Unconventional Oil and Gas Reservoirs” (Gala) – Equation 2.27 and FIG. 2.8 describe a stress-permeability relationship, [pages 27-28]; FIG. 2.12 shows the overall algorithm that couples flow equations at box 1, geomechanical equations at box 6 and fracture equations at box 7,, [page 42]; adaptive time stepping using this algorithm is described [page 43 paragraph 4]-[page 44 paragraph 1].

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL EMERSON MILLER whose telephone number is (408)918-7548. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571) 272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M./Examiner, Art Unit 2148


/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148